DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-12 are pending of which claims 6-10 are withdrawn from consideration. Amendment has overcome rejections under 35 USC 112(b) regarding the order of performing the step of sintering, and regarding the “radial direction” limitation.

Claim Interpretation
Page 8 lines 14-16 of the present disclosure state “Here, ‘substantially no escape face is present on the side of the cutting blade’ means that the escape gradient on the side surface is 0            
                °
            
         or greater and 0.15            
                °
            
         or less.” The limitation “a side surface of the cutting blade is substantially free of an escape face” will therefore be interpreted as requiring at least one side surface of the cutting blade to have an escape angle of 0            
                °
            
         or greater and 0.15            
                °
            
         or less. Note that absent some definitive establishment of limitation bounds, “substantially free” would be a relative term which would render the claim indefinite. Further, the present disclosure identifies “escape surface” as equivalent to the relief surface familiar to one of skill in the art (page 9 lines 13-19). 
In response to interpretation of “positioning mechanism for positioning a shaft center of the green compact” under 35 USC 112(f) set forth in the office action dated November 2, 2021, applicant requests withdrawal of the interpretation on grounds “claims 11-12 that respectively correspond to claims 4-5 and clearly do not invoke 35 U.S.C. 112(1) are added” in remarks filed January 6, 2022. As claims 4 and 5 do not depend on either of claims 11 and 12, and 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding both claims 11 and 12, the limitations “a nut to be inserted into and fastened to the shaft” and “thereafter the nut is inserted into” (no object of the preposition “into”), both limitations recited in both claims, it is not clear either from the claim or from the specification “into” what the nut is being inserted. From paragraphs [0056-57] of the specification as filed, and Fig. 2, it is clear that the nut is either placed “onto” the shaft or “against” an upper end surface of the green compact, but the nut does not appear to be inserted “into” any component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura (JP-2010150567-A) in view of Onodera (US 10960633). Kadokura was cited in the IDS dated January 21, 2020, and Onodera was cited in the previous office action.
Regarding claim 1, Kadokura discloses a method for manufacturing a sintered component (Title, [0001], claim 1). Kadokura discloses making a green compact (compression-molding molded body claim 1, [0013], [0017]) by compression-molding [0013-15] a base powder containing a metal powder (raw material powder mainly metal powder [0002], [0007], [0013-14]) into a die [0014-15]. Kadokura discloses machining a groove part [0003] with a cutting tool so that the green compact has a groove part having some groove width of 0.4 mm or less (claim 3, [0009]). Kadokura discloses a step of sintering the green compact after the step of forming the groove part [0001], [0007].

Onodera teaches a process of forming a compact by compression molding metal powder (column 1 lines 6-9). Onodera teaches that press molding is advantageous by allowing quick, low-cost production of parts with favorable mechanical properties with metallic molding tools (column 1 lines 13-22). Onodera teaches that compacting in a lubricated mold tool wall results in a metal compact with a relative density of not less than 93% (column 4 lines 30-42). In examples Onodera teaches sintering following compacting (column 10 lines 13-20).
Both Kadokura and Onodera teach forming compacts by compressing metal powder material in a press-forming tool and sintering the compressed product.
In practicing the process disclosed by Kadokura, it would have been necessary for one of ordinary skill in the art to use a molding die formed of some material. Given the necessity of choosing some material, it would have been obvious for one of ordinary skill in the art to look to the art to choose appropriate die material. In view of Onodera, while looking to the art, it would have been obvious for one of ordinary skill in the art to use a metallic die because Onodera teaches metallic molding tool to form a compacted body from metal powder and sintering the formed contact.
Kadokura is silent on the relative density of the green compact. Kadokura discloses the die pressure range of 500MPa to 900MPa, and that the die pressure determines the density of the formed product [015]. Kadokura discloses lubricating the die walls, and Onodera teaches that compacting in a lubricated mold tool wall results in a metal compact with a relative density of not less than 93% (column 4 lines 30-42). The present disclosure indicates that the claimed relative density can be attained at 600 MPa (paragraph [0048] of the present disclosure). The relative density of a compact is a material property of the compact that is inseparable from the chemical composition of the material. See MPEP2112.01(II). When the claimed and prior art 
Regarding claim 3, Kadokura discloses in the step of forming the groove part, a groove part is processed by holding the green compact in a jig (claim 1[0019-20] Figs. 4-5), and wherein the jig has a binding face that is pressed against an end surface of the green compact on which the cutting tool (5 Fig. 4) is drawn out (Figs. 4-5).
Regarding claim 4, Kadokura discloses and shows that the jig comprises a clamping portion structurally capable of grasping an outer peripheral surface of the green compact (Fig. 4, the both sandwiching members 3 are in contact with the opposite side surfaces 1a and
1a of the molded body [0022]). Kadokura shows that the green compact (molded body) comprises a cylindrical portion (61 Figs. 6-7, [0002]), which either directly meets or renders obvious a shaft which must have a center because a cylinder by definition has an axis. Kadokura discloses the cylindrical portion is oriented relative to a convex portion (62 Figs. 6-7, [0002]), that the groove is located in the convex portion (Fig. 7, [0002]), and that the portions of the jigs which position the molded body groove for cutting (Fig. 4, [0019-22]); therefore, the jig components to some extent perform some positioning a portion of the molded body which meets or renders obvious some structure which is a shaft center of the molded body.

s 2 and 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kadokura (JP-2010150567-A), in view of Onodera (US 10960633) as applied to claim 1 above, and further in view of Venables (US 4532788).
Regarding claim 2, Kadokura discloses a milling cutter having a cutting blade at its periphery ([0010], [0018], Fig. 4). Kadokura is silent on the degree of clearance of a relief surface of the cutter and therefore does not disclose a side surface of the cutting blade is substantially free of an escape face in view of the present disclosure; see claim interpretation section above.
Venables teaches forming a process for machining a base metal tube (column 1 lines 17-26, column 3 lines 25-30). Venables teaches that a cutting tool with no clearance controls spacing between opposed cutting edges of cooperating cutting teeth (column 2 lines 1-7). Venables teaches that when cutting thin material of thickness 0.004 inches to 0.005 inches (0.102 to 0.127 mm) in material such as aluminum, it is generally necessary to adjust the cutter so that there is no clearance between the teeth to avoid the material bending around the cutting edges so as to force the teeth apart (column 7 lines 12-22).
Both Kadokura and Venables teach forming thin recesses in a metallic body with a toothed cutter. 
It would have been obvious for one of ordinary skill in the art to use a cuter with no clearance between teeth in the process disclosed by Kadokura because Venables teaches a cutter with no clearance is advantageous and necessary in cutting thin material in metal bodies of formable material and Kadokura discloses cutting a thin recess in formable material [0002], [0007], [0009], and Venables teaches that no clearance controls the cooperation of cutting teeth in the cutter. The modification of eliminating the clearance between teeth in the cutter disclosed by Kadokura would necessarily result in minimization or even reduction of any escape surface of the general cutter disclosed by Kadokura.

Kadokura discloses and shows that the jig comprises a clamping portion structurally capable of grasping an outer peripheral surface of the green compact (Fig. 4, e both sandwiching members 3 are in contact with the opposite side surfaces 1a and
1a of the molded body [0022]). Kadokura shows that the green compact (molded body) comprises a cylindrical portion (61 Figs. 6-7, [0002]), which either directly meets or renders obvious a shaft which must have a center because a cylinder by definition has an axis. Kadokura discloses the cylindrical portion is oriented relative to a convex portion (62 Figs. 6-7, [0002]), that the groove is located in the convex portion (Fig. 7, [0002]), and that the portions of the jigs which position the molded body groove for cutting (Fig. 4, [0019-22]); therefore, the jig components to some extent perform some positioning a portion of the molded body which meets or renders obvious some structure which is a shaft center of the molded body.
Kadokura is silent on any numerical values of the degree of clearance of a relief surface of the cutter which the cutter would form when machining the groove in the green compact, but the cutter disclosed by Kadokura necessarily has some outer periphery comprising at least some surface (Fig. 4); and the modification of Kadokura in view of Onodera and Venables as applied above to remove clearance between teeth in the cutting mill would result in side surfaces having little to no angle with respect to a radius of the cutting tool. See Fig. 2 of Venables. See the claim interpretation section with respect to claim 2 above.


Response to Arguments
In response to interpretation of “positioning mechanism for positioning a shaft center of the green compact” under 35 USC 112(f) set forth in the office action dated November 2, 2021, applicant requests withdrawal of the interpretation under 35 USC 112(f) on grounds “claims 11-12 that respectively correspond to claims 4-5 and clearly do not invoke 35 U.S.C. 112(1) are added” in remarks filed January 6, 2022. As claims 4 and 5 do not depend on any of claims 11 and 12, and the limitation “positioning mechanism for positioning a shaft center of the green compact” as presented in claims 4 and 5 still meets all prongs of the three-prong test for interpretation under 35 USC 112(f), the addition of claims 11 and 12 and applicant’s remarks are not persuasive in rebutting the interpretation of “positioning mechanism for positioning a shaft center of the green compact” in claims 4 and 5. The interpretation of “positioning mechanism for positioning a shaft center of the green compact” under 35 USC 112(f) in claims 4 and 5 is maintained. Applicant’s reply neither (1) amends the claim limitation(s) of claim 4 and 5 to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); nor (2) presents a sufficient showing that the claim limitation(s) of claims 4 and 5 as claimed recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Note that the interpretation under 35 USC 112(f) of positioning mechanism for positioning a shaft center of the green compact encompasses the structures explicitly recited in new claims 11 and 12 capable of performing the function of positioning a shaft center, but the limitation “positioning mechanism for positioning a shaft center of the green compact” in claims 4 and 5 as interpreted through 112(f) also encompasses the alternative structures described in the specification for performing the positioning a shaft center of the green compact.

Regarding the rejection of claim 1 under 35 USC 103 over Kadokura (JP-2010150567-A), in view of Onodera (US 10960633) applicant argues “However, because KADOKURA teaches or suggest only the step between the jig 3 and the green compact 1A, KADOKURA does not teach or suggest the width of the groove 3 on the green compact of the present application”. This mischaracterization of Kadokura cannot be persuasive because a positively recited step portion with a distance of 0.4 mm or less is a groove a portion with a width of 0.4 mm or less which meets the limitations of claim 1. Kadokura discloses sintering after cutting the groove in paragraph [0001].
In response to applicant's arguments against the Onodera individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP2145(IV). Onodera is not relied upon to meet the limitations which applicant is arguing Onodera does not remedy.
Applicant argues rejections of dependent claims by reference to their dependence on independent claim 1. As the arguments regarding claim 1 are not persuasive, arguments which rely on the dependence of dependent claims are not persuasive. 

Allowable Subject Matter
Claims 11-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 on which both claims 11 and 12 depend recites a method for manufacturing a sintered component comprising steps of making a green compact having a relative density of at least .
The closest prior art of record Kadokura (JP-2010150567-A) in view of Onodera (US10960633) renders obvious sintering and component features of present claim 11, and Kadokura (JP-2010150567-A), in view of Onodera (US 10960633) and further in view of Venables (US 4532788) renders obvious sintering, component, and some machining features of present claim 12, but Kadokura discloses a materially different assembly for supporting the intermediate component during cutting which explicitly supports the component by clamps at a peripheral feature, and the portion of the component of Kadokura which would meet a shaft hole does not appear to contribute to supporting the component during a cutting step.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736